Opinion issued December 3, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00793-CR
                             ———————————
             IN RE STEPHEN CHRISTOPHER SCOTT, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Stephen Christopher Scott, has filed a pro se petition for writ of

mandamus, seeking to compel the trial court to perform its ministerial function to

hold a hearing and/or rule on relator’s pro se motion for a speedy trial.1

      We dismiss relator’s petition for lack of jurisdiction.


1
      The underlying case is The State of Texas v. Stephen Christopher Scott, Cause No.
      1662162, in the 339th District Court of Harris County, Texas, the Honorable Jesse
      McClure, III presiding.
      Relator has filed his petition for writ of mandamus pro se. However, a review

of the record establishes that in the underlying case the trial court has entered an

“Order Appointing Counsel,” stating that relator is indigent and providing him with

court-appointed counsel.

      Criminal defendants are not entitled to hybrid representation in the same case

and a “trial court is free to disregard any pro se motions presented by a defendant

who is represented by counsel.” Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim.

App. 2007). As such, “a trial court's decision not to rule on a pro se motion” is not

subject to review. Id. Similarly, relator is not entitled to hybrid representation before

this Court, and relator's pro se petition for writ of mandamus presents nothing for

this Court to review. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App.

1995) (because appellant was represented by counsel and was not entitled to hybrid

representation, appellant's pro se supplemental brief presented nothing for review);

Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig.

proceeding) (overruling pro se motion for leave to file mandamus petition because

relator was represented by appointed trial counsel and not entitled to hybrid

representation).




                                           2
      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of

jurisdiction.2 All pending motions are dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Goodman, Landau, and Adams.

Do not publish. TEX. R. APP. P. 47.2(b).




2
      Even if this Court had jurisdiction to consider relator’s petition for writ of
      mandamus, we would not grant the relief requested by relator because the record
      does not include any evidence that relator’s motion for speedy trial was actually
      filed or otherwise presented or brought to the attention of the trial court for its
      consideration. See In re Chavez, 62 S.W.3d 225, 228 (Tex. App.—Amarillo, orig.
      proceeding) (“Indeed, one can hardly be faulted for doing nothing if he were never
      aware of the need to act.”).
                                           3